Citation Nr: 9931741	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for varicose veins.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for psychoneurosis.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for chronic pulmonary 
airway disease (COPD) secondary to smoking.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for varicose veins and psychoneurosis and denied 
service connection for PTSD and COPD secondary to smoking.

In his September 1998 VA Form 9, the Board notes that the 
veteran alternatively argued that there was clear and 
mistakable error in the October 1946 rating decision denying 
service connection for varicose veins and psychoneurosis.  
It appears that the RO has not had an opportunity to address 
this argument.  All steps required for jurisdiction have not 
been satisfied.  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  The Board denied service connection for varicose veins in 
December 1948.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for varicose veins. 

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
varicose veins is cumulative.

4.  The RO denied service connection for psychoneurosis in 
October 1946 and the veteran did not appeal this decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for psychoneurosis. 

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
psychoneurosis is cumulative.

7.  Competent evidence of a diagnosis of PTSD is not of 
record.

8.  The record does not contain competent evidence of a nexus 
between a current COPD disability and injury or disease, 
including tobacco use, during the veteran's active service.  
 

CONCLUSIONS OF LAW

1. The December 1948 Board decision denying service 
connection for varicose veins is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for varicose veins is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The October 1946 rating decision denying service 
connection for psychoneurosis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for psychoneurosis is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

5.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The veteran's claim of entitlement to service connection 
for COPD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Decisions of the Board are final as are prior unappealed 
decisions of the RO.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1998).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, it must be 
determined if the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

A.  Varicose veins

The Board notes that the veteran contends that new and 
material evidence has been submitted since the October 1946 
rating decision by the RO denying service connection for 
varicose veins.  However, the Board notes that this issue was 
appealed to the Board.  In December 1948, the Board denied 
service connection for varicose veins.  At that time, the 
evidence included the veteran's claim, service medical 
records, the veteran's statements, statements in support of 
his claim from friends, and VA medical evidence.  Service 
medical records show no complaints, findings, or treatment of 
varicose veins during service.  A January 1946 examination 
for discharge from service specifically notes that no 
varicose veins were found.

A September 1946 VA examination indicates that the veteran 
was hospitalized from August 1946 to September 1946 for a 
stomach disorder and varicose veins.  During the 
hospitalization, the veteran underwent saphenous litigation 
of varicose veins in the right leg and thigh.  A few small 
varicose veins on both legs were noted on examination.  The 
diagnoses included superficial bilateral varicose veins.  In 
support statements, several friends of the veteran stated 
that his health had been poor since his discharge from 
service.

At the time of the December 1948 Board decision, there was 
evidence of current varicose veins and the veteran asserted 
that these developed during service.  However, it was noted 
that there was no evidence of varicose veins in service, and 
no showing of a nexus between the veteran's current varicose 
veins and his active service.  That decision is final.

Pertinent evidence submitted or associated with the claims 
file since the December 1948 denial consists of copies of the 
1946 hospitalization, private medical records, and the 
veteran's statements.  The photocopies of 1946 
hospitalization that were of record at the time of the 
December 1948 rating decision are simply duplicative.

VA medical records from October 1996 to January 1998 show 
findings and diagnoses of varicose veins.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, to the extent that the veteran contends that his 
current varicose veins are related to his service, such 
allegation is lay speculation on medical issues involving the 
etiology of a disability and does not bear directly and 
substantially to the claim on appeal and is not material.  
See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  While the veteran is certainly capable 
of providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the Board at the time of the December 1948 decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the December 1948 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the December 
1948 Board decision, the records established that the veteran 
had a current diagnosis of varicose veins.  The service 
medical records do not indicate that the veteran complained 
of varicose veins, or that such were noted or diagnosed at 
discharge.  Moreover, there was a lack of accepted evidence 
of continuity of symptomatology since service or a nexus to 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for varicose veins.

The Board notes that the veteran's representative has argued 
that a change in the law - specifically, that relating to 
presumptive diseases - should form the basis for granting 
service connection, as the veteran has two disabilities 
diagnosed within 9 months of separation from service.  
Varicose veins, however, are not listed among the chronic 
diseases to which this presumption applies.  See 38 U.S.C.A. 
§ 1101(3); 38 C.F.R. § 3.309(a) (1998).  Consequently, this 
would not form a basis for reopening the claim.

B.  Psychoneurosis

The RO denied service connection for psychoneurosis in 
October 1946.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
statements, and VA medical evidence.  Service medical records 
show no complaints, findings, or treatment of psychoneurosis 
during service.  A January 1946 examination for discharge 
from service specifically notes that no psychiatric disorder 
was found.

A September 1946 VA hospitalization report indicates that the 
veteran was hospitalized in August 1946 to September 1946 for 
treatment of psychoneurosis, a stomach disorder and varicose 
veins.  It was noted that the veteran seemed to be 
emotionally unstable and had a hard time making adjustment to 
military life and back to civilian life.  The physician 
stated that the marked weight loss and genitourinary symptoms 
could be explained on basis of anxiety type of 
psychoneurosis.  During course of hospitalization, 
psychoneurosis, hypochondriasis was diagnosed.

At the time of the October 1946 RO decision, there was 
evidence of a current diagnosis of psychoneurosis and the 
veteran asserted that it developed during service.  However, 
the RO noted that there was no evidence of psychoneurosis in 
service, and no showing of a nexus between the veteran's 
current psychoneurosis and his active service.  That decision 
is final.

Pertinent evidence submitted or associated with the claims 
file since the October 1946 denial consists of copies of the 
1946 hospitalization, private and VA medical records, and the 
veteran's statements.  The private medical records do not 
contain any complaints, findings, or diagnoses of 
psychoneurosis. The photocopies of 1946 hospitalization that 
were of record at the time of the October 1946 rating 
decision are simply duplicative.

A November 1997 VA examination the veteran's history of a 
1946 VA hospitalization which diagnosed psychoneurosis and 
hypochondriasis was noted.  The examiner noted that the 
veteran reported experiencing WWII nightmares and memories 
about once per week as well as symptoms of avoidance of 
thoughts and feelings associated with WWII.  The diagnosis 
was alcohol dependence in early remission.

As noted above, the veteran is competent to report that on 
which he has personal knowledge.  Layno, 6 Vet. App. at 470.  
However, to the extent that the veteran contends that his 
psychoneurosis, to include PTSD, is related to his active 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 Vet. App. at 
268.  More importantly, his recent statements are repetitive 
of his prior claim.  This evidence is not new. 

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the October 1946 
rating decision.  See Reid, 2 Vet. App. 312.  None of the 
evidence submitted since the October 1946 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the October 
1946 rating decision, the records established that the 
veteran had a current diagnosis of psychoneurosis.  The 
service medical records do not indicate that the veteran was 
diagnosed with psychoneurosis during his active service.  The 
evidence submitted does not change the prior evidentiary 
defects.  The veteran was evaluated for PTSD, but PTSD was 
not diagnosed.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for psychoneurosis.

As noted above, the veteran's representative has argued that 
a change in the law relating to presumptive diseases should 
form the basis for granting service connection, as the 
veteran has two disabilities diagnosed within 9 months of 
separation from service.  A psychoneurosis is not listed 
among the chronic diseases to which this presumption applies.  
See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (1998).  
Consequently, this would not form a basis for reopening the 
claim.

II.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision, and in the statement of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well grounded.

A.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808 (June 18, 1999), effective March 7, 
1997); see also Cohen v. Brown, 10 Vet. App 128,138 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The veteran's service records reveal that he served as a 
heavy equipment operator during WWII and that he received the 
Asiatic-Pacific Campaign Medal with Bronze Star, the WWII 
Victory Medal, and the American Theater Campaign Medal.  
Service medical records do not show that the veteran 
complained, was treated for, or was diagnosed with PTSD 
during active service.  The veteran's psychiatric evaluation 
at his January 1946 separation examination was normal.  

As previously noted, the veteran was hospitalized at a VA 
facility from August 1946 to September 1946 for treatment of 
psychoneurosis, a stomach disorder and varicose veins.  It 
was noted that the veteran seemed to be emotionally unstable 
and had a hard time making adjustment to military life and 
back to civilian life.  The physician stated that the marked 
weight loss and genitourinary symptoms could be explained on 
basis of anxiety type of psychoneurosis.  During course of 
hospitalization, psychoneurosis hypochondriasis was 
diagnosed.

At a May 1998 VA examination, the examiner noted that the 
veteran reported experiencing WWII nightmares and memories 
about once per week as well as symptoms of avoidance of 
thoughts and feelings associated with WWII.  The examiner 
specifically noted that although the veteran had some PTSD 
symptoms, the veteran reports an insufficient number or 
intensity of symptoms to warrant a diagnosis of PTSD.  The 
diagnosis was alcohol dependence in early remission.

Although the veteran has stated that he has PTSD and such is 
due to service, his statements cannot serve to well ground 
the claim because he is not competent to make such an 
allegation. The veteran's claim for service connection for 
PTSD is not well grounded.  See Caluza, supra.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a current 
disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's assertions that he has PTSD are not competent and 
do not establish a well grounded claim.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  As there is no competent evidence of 
record of a diagnosis of PTSD, the Board concludes that the 
veteran's claim for service connection for PTSD is not well 
grounded and accordingly, the claim for service connection 
for PTSD is denied.  38 U.S.C.A. § 5107 (West 1991).

As there is no diagnosis of PTSD, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) do not apply 
to this case.

As the claim is not well grounded, the duty to assist the 
claimant in developing the facts related to the claim does 
not apply.  See 38 U.S.C.A. § 5107(a).  Although the 
veteran's representative has argued that the November 1997 
examination was inadequate, an examination is not required, 
as the claim is not well grounded.  

B.  COPD

The veteran contends that his current lung disability is due 
to tobacco use in service.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993). The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206. This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103). However, this new section 
applies only to claims filed after June 9, 1998. As the 
appellant in the present case filed his claim in September 
1997, the statutory change will not affect the disposition of 
this appeal.

Service medical records show no complaints, finding, or 
diagnosis of COPD during service.  At his January 1946 
separation examination, the evaluation of the respiratory 
system was normal.

Private medical records from October 1983 to December 1997 
show that the veteran was diagnosed with chronic obstructive 
airway disease and chronic obstructive pulmonary disease.  At 
the initial October 1983 visit, the veteran reported becoming 
increasingly short of breath on exertion over the past few 
months.  The veteran reported that he had stopped smoking 
approximately 5 years previously.  The spirogram revealed 
very severe obstructive disease with significant response to 
bronchodilators.  The private medical records indicate that 
the veteran has been treated with bronchodilators and 
steroids.  The medical evidence, however, does not link the 
veteran's respiratory condition to tobacco use during 
service, or to any disease or injury during his active 
service.

VA medical records from October 1996 to July 1997 show 
treatment and diagnoses of COPD.  A June 1997 chest X-ray 
revealed central lobar emphysema with additional apical bleb 
formation and a pleural lesion in the apical area.  

The veteran's claim for service connection for a COPD is not 
well grounded.  The veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  The Board 
has carefully considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet. App. at 93.  In the instant case, there is 
no competent medical evidence linking the veteran's COPD to 
tobacco use or to disease or injury during active service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for COPD is not well grounded and is 
denied.

The veteran has not alleged that his COPD is the result of 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.



ORDER

The veteran's petition to reopen his claim for service 
connection for varicose veins is denied.  The veteran's 
petition to reopen his claim for service connection for 
psychoneurosis is denied.  Service connection for PTSD is 
denied.  Service connection for COPD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

